PER CURIAM.
Upon issue joined, the bill of complaint was, in the District Court, referred to a master in chancery to take the .testimony and report conclusions of law and fact.
A number of witnesses for appellants had been examined when the latter filed an affidavit stating that the master was prejudiced and refused to offer any additional testimony. Thereupon, the master filed his report and conclusions, with a transcript of the evidence submitted. Appellants filed also an affidavit charging the judge of the District Court with prejudice, which, being held insufficient in law, was followed by a second, held by the District Court to be sufficient. The Senior Circuit Judge for the circuit thereupon regularly assigned Circuit Judge George T. Page to the District Court to hear the cause. Judge Page thereupon set the matter for hearing upon said report and said affidavit of prejudice of the master, and all parties were duly notified. Appellants refused to proceed further and failed to appear at this or subsequent sittings, though the court continued the matter repeatedly for the express purpose of allowing appellants to appear, and though appellants were duly notified each time. Thereupon the court heard the testimony of several witnesses, including the solicitor for appellee, the associate solicitor for appellants, and the master, upon the question of the master’s prejudice or misconduct, and found that there was no basis in fact or law for said affidavit or for appellants’ refusal to proceed in the case, and, upon the master’s report, no further evidence being submitted by either party, dismissed the bill for want of equity.
The evidence taken before the master is not submitted to this court, but the findings admit of no conclusion other than that at which the District Court arrived thereupon. That court was also clearly right upon the finding that there was no basis for the affidavit filed against the master.
We find no error. Accordingly, the decree is affirmed.